DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are being treated on the merits.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:
In claim 2, line 3, "the opened fibres" appears to read "opened fibres" as it is the first time the limitation is recited;
In claim 2, line 3, "in to" appears to read "into";
In claim 8, line 3, "the opened fibres" appears to read "opened fibres" as it is the first time the limitation is recited;
Claim 8 includes a redundant period at the end.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation "a control means" which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the writing disclosure fails to provide any corresponding structure, material, or acts for performing the claimed function. There is a lack of written description for this limitation. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "each chamber" in multiple instances, which renders the claim indefinite.  The claim has previously defined "a plurality of chambers".  It is unclear whether the "each chamber" refers to each of the previously defined plurality of chambers or different chambers. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "each of the plurality of chambers".
	Claim 1 recites the limitation "holding a batch of fibre material", which renders the claim indefinite.  Claim 1 is set forth as an apparatus claim; however, the limitation appears to be claiming a method of practicing the apparatus using fiber materials.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "for holding a batch of fibre material".
	Claim 2 recites the limitation "wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations to enable opening of the fibre material and spreading the opened fibres in to the mixing chamber", which renders the claim indefinite.  Claim 2 is set forth as an apparatus claim; however, characteristics of the controlled jets of the pressurized gaseous fluid is not a feature of the apparatus, and the limitation appears to be claiming a method of practicing the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 3 recites the limitation "wherein the controlled jets of the pressurized gaseous fluid are of varying durations, wherein duration of jets from different nozzles associated with different chambers is controlled to evacuate predetermined quantities of fibre materials from different chambers to get different ratios of fibre materials from different batches", which renders the claim indefinite for the same reason(s) as discussed for claim 2.  Claim 3 is set forth as an apparatus claim; however, characteristics of the jets of the pressurized gaseous fluid is not a feature of the apparatus, and the limitation appears to be claiming a method of practicing the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 7 recites the limitation "each chamber" in multiple instances, which renders the claim indefinite.  The claim has previously defined "a plurality of chambers".  It is unclear whether the "each chamber" refers to each of the previously defined plurality of chambers or different chambers. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "each of the plurality of chambers".
	Claim 8 recites "The apparatus as claimed in claim 7", which renders the claim indefinite.  Claim 8 depends from claim 7, and claim 7 is a method claim; therefore, claim 7 should be a method claim as well.  In addition, even if Applicant does mean claim 8 to be an apparatus claim, it is unclear which "apparatus" Applicant is referring to as claim 7 recites chambers and nozzles.  For examination purposes, "The apparatus as claimed in claim 7" has been construed to be "The method as claimed in claim 7".
	Claim 9 recites "The apparatus as claimed in claim 8", which renders the claim which renders the claim indefinite due to the same reason as discussed for claim 8.  For examination purposes, "The apparatus as claimed in claim 8" has been construed to be "The method as claimed in claim 8".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2015/0021805 A1).
Regarding claim 1, Henderson discloses an apparatus (apparatus 220; fig. 1A; para. 0078) for selectively injecting fibre material from multiple chambers (opening chamber 400, and at least one optional chamber for fiber streams 210, 210'; see annotated fig. 1A; paras. 0080, 0107-0108) into a single chamber (forming chamber 402; fig. 1A; para. 0080), comprising: 
a mixing chamber (chamber 402, where the fibers 110, 120 are mixed with fibers 116'; fig. 1A; para. 0107); 
a plurality of chambers (opening chamber 400 and a plurality of chambers for fiber streams 210, 210'; see annotated fig. 1A; paras. 0080, 0107-0108) located adjacent the mixing chamber (see annotated fig. 1A), each chamber holding a batch of fibre material (see annotated fig. 1A; paras. 0080, 0107); each chamber having an opening (see annotated fig. 1A; paras. 0080, 0107) for extracting the fibre material (see annotated fig. 1A; paras. 0080, 0107), wherein each of the openings opens into the mixing chamber (see annotated fig. 1A; paras. 0080, 0107); 
a plurality of nozzles (at least two nozzles 223 in a top portion of opening chamber 400; see annotated fig. 1A; para. 0081) located adjacent to the openings (when at least one of chambers for fiber streams 210, 210' positioned on top of chamber 402; see fig. 1A; para. 0109) such that controlled jets of a pressurized gaseous fluid (compressed air at a high pressure; paras. 0082-0083) from the nozzles associated with at least two of the plurality of chambers (opening chamber 400, and at least one of chambers for fiber streams 210, 210' on top of chamber 402; see annotated fig. 1A; paras. 0081, 0109) results in evacuation of the fibre material from the corresponding chambers and spreading the evacuated fibre material into the mixing chamber (the nozzles are positioned and angled such that the high-pressure gas jets push fiber materials from chamber 400 into chamber 402, and also deliver fiber materials from the at least one of fiber streams 210, 210' downward into chamber 402, which facilitate evacuating the corresponding chambers; see annotated fig. 1A; para. 0081, 0083-0084, 0107) resulting in mixing of the fibre material from the different batches held in the at least two chambers (see annotated fig. 1A; paras. 0081, 0107). 
Regarding claim 6, Henderson discloses the apparatus as claimed in claim 1, and further discloses wherein the pressurized gaseous fluid is air (para. 0083), or a mixture of air and a gas.
Regarding claim 7, Henderson discloses a method for selectively injecting fibre material from multiple chambers into a single chamber (selectively injecting fibers from opening chamber 400, and at least one optional chamber for fiber streams 210, 210' into forming chamber 402; fig. 1A; abstract; paras. 0013, 0078, 0080, 0107-0108), comprising the steps of.
providing a mixing chamber (chamber 402, where the fibers 110, 120 are mixed with fibers 116'; fig. 1A; para. 0107); 
providing a plurality of chambers (opening chamber 400 and a plurality of chambers for fiber streams 210, 210'; see annotated fig. 1A; paras. 0080, 0107-0108) located adjacent the mixing chamber (see annotated fig. 1A), each chamber holding a batch of fibre material (see annotated fig. 1A; paras. 0080, 0107); each chamber having an opening (see annotated fig. 1A; paras. 0080, 0107) for extracting the fibre material (see annotated fig. 1A; paras. 0080, 0107), wherein each of the openings opens into the mixing chamber (see annotated fig. 1A; paras. 0080, 0107); 
providing a plurality of nozzles (at least two nozzles 223 in a top portion of opening chamber 400; see annotated fig. 1A; para. 0081) located adjacent to the openings (when at least one of chambers for fiber streams 210, 210' positioned on top of chamber 402; see fig. 1A; para. 0109); 
generating controlled jets of a pressurized gaseous fluid from the nozzles (compressed air at a high pressure; paras. 0082-0083) associated with at least two of the plurality of chambers (opening chamber 400, and at least one of chambers for fiber streams 210, 210' on top of chamber 402; see annotated fig. 1A; paras. 0081, 0109); wherein the jets of a pressurized gaseous fluid result in evacuation of the fibre material from the corresponding chambers and spreading the evacuated fibre material into the mixing chamber (the nozzles are positioned and angled such that the high-pressure gas jets push fiber materials from chamber 400 into chamber 402, and also deliver fiber materials from the at least one of fiber streams 210, 210' downward into chamber 402, which facilitate evacuating the corresponding chambers; see annotated fig. 1A; para. 0081, 0107), thereby mixing of the fibre material from the different batches held in the at least two chambers (see annotated fig. 1A; paras. 0081, 0107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2015/0021805 A1) in view of Vollrath (US 4,175,893 A).
Regarding claim 2, Henderson discloses the apparatus as claimed in claim 1.  Henderson does not disclose wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations to enable opening of the fibre material and spreading the opened fibres in to the mixing chamber.  However, Vollrath teaches an apparatus (a pneumatic opening and distribution element 10; figs. 6-7; col. 4, ll. 51-68) for distributing and opening a fibre material (fiber flakes; fig. 1; col. 3, ll. 64-68; col. 4, ll. 57-68) comprising a plurality of nozzles (stubs 17; fig. 7; col. 4, ll. 57-68), such that controlled jets of a pressurized gaseous fluid from nozzles are directed at the fibre material (compressed gas from stubs 17 is directed to the fiber flakes; fig. 7; col. 4, ll. 57-68), wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations (intermittent air bursts; col. 4, ll. 57-68) to enable opening of the fibre material and spreading the opened fibres into a chamber (chamber 8; figs. 1, 7; col. 4, ll. 57-68).  Both Henderson and Vollrath teach opening and distributing a fiber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the controlled jets of the pressurized gaseous fluid as disclosed by Henderson, with wherein the controlled jets of the pressurized gaseous fluid are bursts of short durations to enable opening of the fibre material and spreading the opened fibres in to the mixing chamber as taught by Vollrath, in order to create a turbulent flow of the gas and fiber material thereby facilitating opening and mixing the fibers.
Regarding claim 3, Henderson discloses the apparatus as claimed in claim 1.  Henderson does not disclose wherein the controlled jets of the pressurized gaseous fluid are of varying durations, wherein duration of jets from different nozzles associated with different chambers is controlled to evacuate predetermined quantities of fibre materials from different chambers to get different ratios of fibre materials from different batches.  However, Vollrath teaches an apparatus (a pneumatic opening and distribution element 10; figs. 6-7; col. 4, ll. 51-68) for distributing and opening a fibre material (fiber flakes; fig. 1; col. 3, ll. 64-68; col. 4, ll. 57-68) comprising a plurality of nozzles (stubs 17; fig. 7; col. 4, ll. 57-68), wherein controlled jets of a pressurized gaseous fluid from nozzles are directed at the fibre material (compressed gas from stubs 17 is directed to the fiber flakes; fig. 7; col. 4, ll. 57-68), the controlled jets of the pressurized gaseous fluid are of short durations (intermittent air bursts; col. 4, ll. 57-68), the duration of jets are controlled to evacuate a predetermined quantity of fibre material from a first chamber (reserve tank 7; fig. 1; col. 4, ll. 2-4) and spreading the opened fibres into a second chamber (chamber 8; fig. 1; col. 4, ll. 57-68).  Both Henderson and Vollrath teach opening and distributing a fiber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the controlled jets of the pressurized gaseous fluid as disclosed by Henderson, with wherein the controlled jets of the pressurized gaseous fluid are of short durations, the duration of jets are controlled to evacuate a predetermined quantity of fibre material from a first chamber and spreading the opened fibres into a second chamber, as taught by Vollrath, in order to create a turbulent flow of the gas and fiber material thereby facilitating opening and mixing the fibers.  
In addition, Henderson discloses that a plurality of different fiber materials are discharged from different openings in predetermined ratios to be mixed to form a nonwoven fibrous web 234 (fig. 1A; paras. 0078, 0107-0108).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have varied the durations of the controlled jets of the pressurized gaseous fluid corresponding to fiber characteristics and a predetermined componential ratio of each fiber material for a final product, in order to effectively and efficiently open and deliver different fiber materials in predetermined amounts to the mixing chamber to make a fiber composition for the final product.  Such a configuration is well within the general skill of a worker in the art.
Regarding claim 5, Henderson and Vollrath, in combination, disclose the apparatus as claimed in claim 3, except wherein the apparatus comprises a control means to facilitate the controlled jets of the pressurized gaseous fluid from different nozzles associated with different chambers.  However, one of ordinary skill of the art would recognize that it is has been a common practice to use a computer-based unit for controlling and regulating different activities of a fiber processing apparatus in a fiber processing plant.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a computer-based unit as a control means for controlling and regulating the jets of the pressurized gaseous fluid, thereby facilitating delivery the predetermined amounts of different fiber materials within predetermined time durations by the controlled jets of the pressurized gaseous fluid from different nozzles associated with different chambers.  In addition, it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art.  See MPEP 2144.04, III.
Regarding claim 8, Henderson discloses the method as claimed in claim 7. Henderson does not disclose the method comprising: controlling the jets of the pressurized gaseous fluid to create bursts of short durations that enable opening of the fibre material and spreading the opened fibres into the mixing chamber. However, Vollrath teaches a method of injecting fibre material into a chamber (injecting a fiber material into chamber 8; figs. 4, 6-7; col. 3, ll. 64-68; col. 4, ll. 51-68) comprising controlling jets of pressurized gaseous fluid to create bursts of short durations (controlling jets of compressed air from nozzles 17 to generate intermittent air bursts; col. 4, ll. 57-68) that enable opening of the fibre material and spreading opened fibres into the chamber (fig. 4; col. 4, ll. 57-68).  Both Henderson and Vollrath teach opening and distributing a fiber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Henderson, with controlling the jets of the pressurized gaseous fluid to create bursts of short durations that enable opening of the fibre material and spreading the opened fibres into the mixing chamber as taught by Vollrath, in order to create a turbulent flow of the gas and fiber material thereby facilitating opening the fiber material and mixing the opened fibers.
Regarding claim 9, Henderson and Vollrath, in combination, disclose the method as claimed in claim 8, except for the method comprising: controlling duration of jets of the pressurized gaseous fluid to evacuate predetermined quantities of fibre materials from different chambers to get different ratios of fibre materials from different batches.  However, Henderson does disclose that a plurality of different fiber materials are discharged from different openings in predetermined ratios to be mixed to form a nonwoven fibrous web 234 (fig. 1A; paras. 0078, 0107-0108).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have controlled the durations of the jets of the pressurized gaseous fluid carrying different fiber materials corresponding to fiber characteristics and a predetermined componential ratio of each fiber material for a final product, in order to effectively and efficiently open and deliver different fiber materials to the mixing chamber to make a fiber composition for the final product.  Such a configuration is well within the general skill of a worker in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 9580848 B2).
Regarding claim 4, Henderson discloses the apparatus as claimed in claim 1, and further discloses wherein the plurality of chambers are located around the mixing chamber (see annotated fig. 1A).
Henderson does not explicitly disclose wherein the mixing chamber is any of a circular shape and a polygon shape.  However, Fig. 1A shows that at least the side view of the mixing chamber is a polygonal shape (chamber 402; fig. 1A; para. 0024).  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed the mixing chamber in a polygon shape, in order to provide a mixing chamber which is the easiest approach and consistent with the side view.  In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.

    PNG
    media_image1.png
    617
    923
    media_image1.png
    Greyscale

Annotated Fig. 1A from US 2015/0021805 A1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Ahn (KR 100725042 B1) teaches an apparatus of injecting fiber materials from multiple chambers into a single chamber and mixing a plurality of fiber components by controlled jets of pressurized gaseous fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732